          Case 1:19-cv-01192-EGS Document 46 Filed 12/20/19 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 GIFFORDS,

         Plaintiff,

                v.                                    Civil Action No. 1:19-cv-1192 (EGS)

 FEDERAL ELECTION COMMISSION,

         Defendant.


   PLAINTIFF’S UNOPPOSED MOTION TO ENLARGE THE TIME TO FILE A
REDACTED VERSION OF ITS CROSS-MOTION FOR SUMMARY JUDGMENT AND
OPPOSITION TO DEFENDANT’S MOTION TO DISMISS OR IN THE ALTERNATIVE
                     FOR SUMMARY JUDGMENT

       Plaintiff has today filed, as attachments to a Motion to Seal, its Cross-Motion for Summary

Judgment and Opposition to Defendant’s Motion to Dismiss or in the Alternative for Summary

Judgment, along with accompanying deposition transcripts and exhibits. To the extent the Court

grants Plaintiff’s Motion to Seal, Plaintiff respectfully requests an enlargement of time, from the

regular five-day period, to file the redacted version of its sealed filing. The determination of which

portions of the deposition transcripts require redactions pursuant to the Protective Order requires

coordination and consultation between Plaintiff and Defendant. Because of the length of the

transcripts compared to previous filings in this case and the upcoming holiday, Plaintiff

respectfully requests an enlargement of time until January 8, 2020 to file the redacted version of

its motion and exhibits.

       Counsel for Defendant consents to this motion.




                                                  1
       Case 1:19-cv-01192-EGS Document 46 Filed 12/20/19 Page 2 of 2



December 20, 2019                        Respectfully submitted,

J. ADAM SKAGGS*                          /s/ Adav Noti
DAVID PUCINO*                            ADAV NOTI (DC Bar No. 490714)
Giffords Law Center to                   MARK P. GABER (DC Bar No. 988077)
Prevent Gun Violence                     MOLLY E. DANAHY (DC Bar No.
223 West 38th St. #90                    1643411)
New York, NY 10018                       Campaign Legal Center Action
(917) 680-3473                           1101 14th Street NW, Suite 400
askaggs@giffords.org                     Washington, DC 20005
dpucino@giffords.org                     (202) 736-2200
* Admitted Pro Hac Vice                  anoti@campaignlegal.org
                                         mgaber@campainglegal.org
                                         mdanahy@campaignlegal.org




                                     2
